Title: To Thomas Jefferson from Thomas Worthington, 30 May 1802
From: Worthington, Thomas
To: Jefferson, Thomas


            SirChilicothe May 30th 1802
            I have the pleasure to enclose to you two receipts one for the entry the other for the tax on lands therein mentioned—You will observe Sir that I have paid the tax for the present year of course there will be none due untill one year hence
            I have the honour to be with the highest respect Sir Your Obt St
            T. Worthington
          